PER CURIAM.
The question whether under section 724 (U. S. Comp. St. 1901, p. 583), a party could be required to produce his books and papers before trial, is one which has been frequently considered. *637Tlie decisions rendered in different districts are not harmonious. A very full review of these decisions will be found in Bloede v. Bancroft (C. C.) 98 Fed. 175, where it was held that production of the books in advance of trial could be required. Since that decision, however, the Circuit Court of Appeals in the Third Circuit has held the other way. Cassatt v. Mitchell Coal & Coke Co., 150 Fed. 32, 81 C. C. A. 80, 10 L. R. A. (N S.) 99. A majority of us are in accord with the reasoning and conclusion in Bloede v. Bancroft, and since the practice there approved has been the practice in this circuit for several years, and is in harmony with the provisions of the state Code of Procedure, we are all unwilling to adopt the conclusions of the Circuit Court of Appeals of the Third. Circuit. Moreover, the weight of decisions in the different circuits seems to be in accord with Bloede v. Bancroft. It is unfortunate, perhaps, that there should be diversity in the practice in different circuits; but the remedy for that would be an application for certiorari to the Supreme Court.
The judgment is affirmed.